MORROW, Presiding Judge.
— Drunkenness in a public *6place is the offense; penalty assessed at a fine of twenty-five dollars.
Appellant was convicted in the Corporation Court of Del Rio, Texas, upon a complaint charging him with drunkenness. From a judgment of conviction in that court he appealed to the County Court of Val Verde County, where he was again convicted and a fine of twenty-five dollars assessed against him by the judge who tried the case.
Under the terms of Article 53, C. C. P., the Court of Criminal Appeals is without jurisdiction in prosecutions originating in an inferior court and appealed to the County Court where the fine assessed is less than $100.00. In other words, on an appeal from a Corporation Court to the County Court, the judgment of the latter court is final where the fine assessed does not exceed $100.00, and no appeal can be taken therefrom. See Annotations under Art. 53, in Vernon’s Ann. Tex. C. C. P., Vol. 1, pp. 95-96; also Smith v. State, 92 Texas Crim. Rep., 436; Williams v. State, 76 S. W. (2d) 137.
For the reasons stated, the appeal is dismissed.

Appeal dismissed.